Citation Nr: 1525542	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  09-45 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a left hip condition. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to January 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied entitlement to the benefit currently sought on appeal.  

The Veteran presented testimony at a video conference hearing chaired by the undersigned Veterans Law Judge in December 2011.  A transcript of the hearing has been associated with the claims file.  

In April 2012, the Board denied the Veteran's service connection claim for a left hip condition and the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  The Court issued a February 2014 memorandum decision vacating and remanding the Board's denial for proceedings consistent with that decision.  In July 2014, the Board remanded the service connection claim in order to obtain additional treatment records and to afford the Veteran a VA examination.  As discussed in detail below, clarification regarding the VA examination report is required and the case must be remanded.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).      

In his December 2011 hearing, the Veteran contended that he suffered an in-service injury to his back and that he is diagnosed as suffering from a back condition.  Given this testimony, the Board referred the issue of entitlement to service connection for a low back condition in the April 2012 Board decision.  This development has not yet been initiated.  Since that time, an October 2014 VA examination report addressed the nature and etiology of the Veteran's back condition.  Given the Veteran's December 2011 testimony and the October 2014 VA examination report, the Board finds that the issue of entitlement to service connection for a low back condition has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

As noted above, the Board denied service connection for a left hip condition in April 2012.  Pursuant to a February 2014 Court memorandum decision, the Board remanded the service connection claim for a VA examination in July 2014.  An October 2014 VA examination report was obtained.  The examiner specifically stated that the Veteran did not have a hip condition and that his left hip examination and x-rays were normal.  However, the Board notes that the examiner diagnosed the Veteran with several disabilities, including "left ischial bursitis."  "Ischi(o)" is defined as "a combining form denoting relationship to the os ischii (ischium), or to the hip."  See Dorland's Illustrated Medical Dictionary, p. 961 (32nd ed. 2012).  It would seem, therefore, at least to a lay person, that there is in fact a left hip disability present.  A remand is required in order to obtain a medical addendum opinion from the October 2014 examiner to clarify the Veteran's diagnosis and determine the nature, onset, and etiology of the Veteran's ischial bursitis.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).      

The Board additionally notes that the examiner opined that the Veteran's symptoms were due to the thoracolumbosacral spine.  She related his thoracolumbosacral spine disability to service.  As discussed above, the issue of entitlement to service connection for a low back disability has been raised by the record but has not been adjudicated by the AOJ.  The Board referred this issue to the AOJ in the Introduction above, as it had in the April 2012 Board decision. 

Accordingly, the case is REMANDED for the following action:

1.  Refer the claims file to the VA examiner who conducted the October 2014 VA examination (or another examiner if unavailable) for preparation of an addendum opinion.  The addendum opinion should clarify the Veteran's diagnosis and determine the nature, onset, and etiology of the Veteran's ischial bursitis.  An examination of the Veteran should be scheduled if it is determined that such an examination is warranted.   

More specifically, in light of the diagnosis of ischial bursitis with pelvic "obliquity/SI dysfunction," the examiner should provide clarification regarding her statement that the Veteran did not have a hip condition and explain her reasoning for stating that the Veteran did not have a hip condition.  

Additionally, the examiner should offer an opinion as to whether the Veteran's ischial bursitis had its onset in service or is otherwise related to service.  

2.  Then readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).






